FILE COPY




                             Fourth Court of Appeals
                                     San Antonio, Texas


                                        No. 04-12-00787-CV

                                         Helen HERRERA,
                                             Appellant

                                                   v.

                                         Julia MARTINEZ,
                                               Appellee

                         From the County Court, Atascosa County, Texas
                                     Trial Court No. 7296
                          Honorable Diana J. Bautista, Judge Presiding

                                           ORDER

        The trial court signed an appealable judgment on February 22, 2013, and appellant’s
prematurely filed notice of appeal was deemed filed on that date. The record was complete
March 8, 2013, and we ordered appellant’s brief filed by April 8, 2013. On April 5, appellant
filed a motion for extension of time to file her brief. The motion asserts appellant filed a request
for findings of fact and conclusions of law and a motion for new trial on March 14, 2013.
Appellant requests an extension of time to file the brief until thirty days after the trial court
makes findings and conclusions and rules on the motion for new trial.

       If appellant timely files a notice of past due findings, the deadline for the trial court to file
findings of fact and conclusions of law will be April 23, 2013, forty days after the original
request was filed. See TEX. R. CIV. P. 297. The motion for new trial will be overruled by
operation of law on May 8, 2013, unless the trial court determines it earlier by signed order. See
TEX. R. APP. P. 329b(c).

       We grant in part the motion for extension of time and order appellant’s brief due May
23, 2013, thirty days after the final deadline for the trial court to make findings and conclusions.

        We further order Appellant must direct the trial court clerk to file a supplemental clerk’s
record containing the additional relevant pleadings, findings, and orders, if any. See TEX. R. APP.
P. 34.6(d).


                                                        ____________________________________
                                                        Luz Elena D. Chapa, Justice
                                                                             FILE COPY




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2013.


                                              ____________________________________
                                              Keith E. Hottle
                                              Clerk of Court